UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 00-50347 JEFFERSON BANCSHARES, INC. (Exact name of registrant as specified in its charter) Tennessee 45-0508261 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 120 Evans Avenue, Morristown, Tennessee (Address of principal executive offices) (Zip code) (423) 586-8421 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: At November 14, 2012, the registrant had 6,629,753 shares of common stock, $0.01 par value per share, outstanding. INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Statements of Condition - Unaudited Three months ended September 30, 2012 and year ended June 30, 2012 3 Consolidated Statements of Earnings - Unaudited Three months ended September 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income – Unaudited Three months ended September 30, 2012 and 2011 5 Consolidated Statements of Changes in Stockholders’ Equity – Unaudited Three months ended September 30, 2012 and 2011 6 Consolidated Statements of Cash Flows - Unaudited Three months ended September 30, 2012 and 2011 7 Notes to Consolidated Financial Statements - Unaudited 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits 37 SIGNATURES 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Jefferson Bancshares, Inc. and Subsidiary Consolidated Balance Sheets (Dollars in Thousands) September 30, June 30, Assets (Unaudited) Cash and cash equivalents $ $ Interest-earning deposits Investment securities classified as available for sale, net Federal Home Loan Bank stock Bank owned life insurance Loans receivable, net of allowance for loan losses of $5,761 and $5,852 Loans held-for-sale Premises and equipment, net Foreclosed real estate, net Accrued interest receivable: Investments Loans receivable Deferred tax asset Core deposit intangible Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Deposits Noninterest-bearing $ $ Interest-bearing Repurchase agreements Federal Home Loan Bank advances Subordinated debentures Other liabilities Accrued income taxes 34 — Total liabilities Commitments and contingent liabilities — — Stockholders’ equity: Preferred stock, $.01 par value; 10,000,000 shares authorized; no shares issued or outstanding Common stock, $.01 par value; 30,000,000 shares authorized; 9,182,372 shares issued and 6,629,753 shares outstanding at September 30, 2012 and 6,631,989 shares outstanding at June 30, 2012 92 92 Additional paid-in capital Unearned ESOP shares ) ) Unearned compensation ) ) Accumulated other comprehensive income Retained earnings Treasury stock, at cost (2,552,619 and 2,550,383 shares) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to financial statements. 3 Jefferson Bancshares, Inc. and Subsidiary Consolidated Statements of Earnings (Unaudited) (Dollars in Thousands, Except Net Earnings Per Share) Three Months Ended September 30, Interest income: Interest on loans receivable $ $ Interest on investment securities Other interest 74 64 Total interest income Interest expense: Deposits Repurchase agreements 1 2 Advances from FHLB Subordinated debentures 82 77 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Mortgage origination fee income 95 Service charges and fees Gain on investments 4 26 Gain (loss) on sale of fixed assets 1 ) Loss on sale of foreclosed real estate, net ) ) BOLI increase in cash value 60 59 Other Total noninterest income Noninterest expense: Compensation and benefits Occupancy expense Equipment and data processing expense DIF premiums Advertising 50 20 Legal and professional services Valuation adjustment and expenses on OREO Amortization of intangible assets Other Total noninterest expense Earnings (loss) before income taxes ) Income taxes: Current 8 — Deferred 70 ) Total income taxes 78 ) 4 Net earnings (loss) $ $ ) Net earnings (loss) per share, basic $ $ ) Net earnings (loss) per share, diluted $ $ ) Net earnings (loss) $ $ ) Other comprehensive income, net of income taxes: Unrealized holding gain during the period, net of deferred income tax provision of $139 and $353, respectively Comprehensive income (loss) $ $ ) See accompanying notes to financial statements. 5 Jefferson Bancshares, Inc. and Subsidiary Consolidated Statements of Changes in Stockholders’ Equity Three Months Ended September 30, 2012 and 2011 (Dollars in Thousands) Unallocated Accumulated Additional Common Other Total Common Paid-in Stock in Unearned Comprehensive Retained Treasury Stockholders’ Stock Capital ESOP Compensation Income Earnings Stock Equity Balance at June 30, 2012 $ 92 $ $ ) $ ) $ $ $ ) $ Net earnings — Other comprehensive income — Shares committed to be released by the ESOP — ) — 24 Stock options expensed — 2 — 2 Purchase of common stock (2,236 shares) — (6
